Citation Nr: 0518216	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  03-25 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a spinal disorder.  

2.  Entitlement to restoration of service connection for 
restrictive lung disease.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






INTRODUCTION

The veteran served on active military duty from October 1950 
to May 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO, in pertinent 
part, denied service connection for a back disorder 
characterized as degenerative arthritis of the lumbar spine.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  


REMAND

Throughout the current appeal, the veteran has contended 
that, during his active military service in Korea, he was 
exposed to extremely cold temperatures and that, as a result 
of this cold weather exposure, he developed a spinal 
disorder.  In this regard, the Board notes that service 
personnel records indicate that, between November 1950 and 
January 1952, the veteran served in Japan and Korea.  During 
that time, and specifically between December 1950 and March 
1951, the veteran participated in operations against enemy 
forces in South and Central Korea.  Additionally, the Board 
acknowledges that service connection has been granted for the 
following disabilities:  arthritis of the right knee due to 
cold exposure (10% from September 2001), arthritis of the 
left knee due to cold exposure (10% from September 2001), 
neuropathy/edema of the left ankle due to cold exposure 
(10% from September 2001), and neuropathy/edema of the right 
ankle due to cold exposure (10% from September 2001).  

According to a VA outpatient treatment record dated in 
October 2002, the veteran's past medical history includes 
spinal stenosis and Marie Strumpel spinal arthritis.  
Additionally, a notation was made that this condition, which 
has resulted in fusion of the veteran's spine, was diagnosed 
"in [the] 1960s" and was "attributed by physicians at 
Barnes Hospital in St. Louis to cold weather injuries."  

Importantly, a complete and thorough review of the claims 
folder indicates that no attempt has been made to obtain the 
pertinent medical reports from this private hospital or to 
associate them with the veteran's claims folder.  A remand is 
necessary, therefore, to accord the RO an opportunity to 
procure all relevant records from this medical facility which 
may be available and to associate them with the veteran's 
file.  

Further review of the claims folder indicates that, by an 
April 2003 rating action, the RO granted service connection 
for restrictive lung disease and awarded a compensable 
evaluation of 30 percent, effective from November 2002, for 
this disability.  Thereafter, in a September 2003 rating 
action, the RO proposed to sever service connection for this 
respiratory disorder.  A letter dated on September 15th, 2003 
notified the veteran of this proposed action.  Subsequently, 
in December 2003, the RO severed service connection for the 
restrictive lung disease.  A letter dated on January 26th, 
2004 informed the veteran of this decision.  

In a statement received at the RO in February 2004, the 
veteran requested continued entitlement to compensation for 
his restrictive lung disease.  A review of the claims folder 
indicates that a statement of the case (SOC) regarding the 
issue of entitlement to restoration of service connection for 
restrictive lung disease has not been furnished.  As such, a 
remand is required to accord the RO an opportunity to furnish 
the veteran and his representative an SOC concerning this 
claim.  See, Manlincon v. West, 12 Vet. App. 328 (1999).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all health care providers 
(VA and non-VA) who have rendered spinal 
treatment to him since January 1960.  The 
Board is particularly interested in 
records of spinal treatment that the 
veteran received from the Barnes Hospital 
in St. Louis, Missouri since January 
1960.  After furnishing the veteran the 
appropriate release forms where 
necessary, the RO should obtain the 
complete clinical records from each 
health care provider identified by the 
veteran.  All available reports not 
previously obtained should be associated 
with the veteran's claims folder.

2.  The RO should then re-adjudicate the 
issue of entitlement service connection 
for a spinal disorder.  If the decision 
remains in any way adverse to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issue on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

3.  In addition, the RO should furnish 
the veteran an SOC regarding the issue of 
entitlement to restoration of service 
connection for restrictive lung disease.  
The RO should also inform the veteran of 
the requirements necessary to perfect an 
appeal.  38 C.F.R. § 19.26 (2004).  If 
and only if the veteran perfects his 
appeal by timely submitting a substantive 
appeal, should this issue be returned to 
the Board for further appellate review.  

Thereafter, the case should be returned to the Board, if in 
order.  This appeal is remanded to the RO via the Appeals 
Management Center in Washington, DC.  No action is required 
of the veteran until he is notified by the RO.  The veteran 
has the right to submit additional evidence and argument on 
the matters that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  

 
 
 
 


